                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Nicole Hukriede,                                  Case No. 19-CV-711 (SRN/TNL)

                       Plaintiff,

           v.                                   ORDER OF PARTIAL DISMISSAL
                                                     WITH PREJUDICE
 Ford Motor Credit Company, LLC, and
 Equifax Information Services, LLC,

                       Defendants.


       Based upon the Notice of Dismissal with Prejudice Against Defendant Equifax

Information Services, LLC (“Equifax”) filed by the Plaintiff [Doc. No. 15], and upon all

of the files, records, and proceedings in this matter, the Court orders Defendant Equifax to

be DISMISSED WITH PREJUDICE and without costs, disbursements, or attorneys’ fees

to any party. This dismissal applies only to Defendant Equifax. This action remains

pending as to the remaining Defendant Ford Motor Credit Company, LLC.



Dated: July 12, 2019

                                                 s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Court
